United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1142
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
David Anton Wesley,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 9, 2010
                                Filed: June 11, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       David Wesley appeals the sentence the district court1 imposed after revoking
his supervised release. Upon careful review, we conclude that the revocation sentence
is not unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005)
(per curiam) (revocation sentences are reviewed for unreasonableness in accordance
with United States v. Booker, 543 U.S. 220 (2005)). Accordingly, we affirm the
district court’s judgment, and we grant counsel’s motion to withdraw.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.